

 
 

--------------------------------------------------------------------------------

 

EMPLOYMENT AGREEMENT
 


 
THE AGREEMENT is made as of the 21st day of September, 2009 (the “Effective
Date”) by and between Ecology Coatings, Inc., a Nevada corporation (the
"Company"), and Robert G. Crockett (the "Executive").
 
1. Employment:  The Company hereby agrees to employ the Executive as its Chief
Executive Officer and the Executive hereby accepts such employment upon the
terms and conditions set forth in the Agreement.
 
2. Duties.
 
2.1 During the term of the Agreement, the Executive shall diligently perform all
services consistent with his position as may be assigned to his by or under the
direction of the Board of Directors of the Company and such other members of
senior management designated by the Board.  The Executive's duties shall include
overall responsibility for the affairs of the Company, attainment of new revenue
sources and compliance with SEC and other requirements of a public company.  In
the performance of his duties, the Executive shall report to the Board of
Directors.
 
2.2 The Executive shall devote his full working time and attention to the
business and affairs of the Company, render such services in a competent and
efficient manner, and use his reasonable and appropriate best efforts to
faithfully promote the interests of the Company.
 
3. Term of Employment.
 
3.1 Term.  The term of employment shall begin upon execution of the Agreement
and extend for a period of three (3) years (the "Initial Term").
 
3.2 Termination Without Cause.  The Company shall have the right to terminate
the Executive's employment under the Agreement by written notice to the
Executive at any time; provided, however, that, upon such termination without
Cause or termination by Executive for Good Reason, the Company shall pay to
Executive 50% of unpaid compensation and benefits based on the remaining term of
Executive’s employment.  The Company shall be deemed to have terminated the
Executive's employment if such employment is terminated:  (i) by the Company
without Cause; or (ii) by the Executive voluntarily for "Good Reason."  For
purposes of the Agreement, "Good Reason" means any breach by the Company of any
of the terms or provisions of the Agreement which is not cured within thirty
(30) business days of written notice by the Executive.  Any termination which
occurs within one year of a change in control shall be presumed to be a
termination without Cause.
 
3.3 Termination for Cause.  The Company may terminate the Agreement and the
Executive's employment hereunder immediately upon written notice to the
Executive for "Cause" (as hereinafter defined).  For purposes of the Agreement,
the term "Cause" shall mean (i) the repeated failure or refusal of the Executive
to perform the duties or render the services reasonably assigned to his from
time to time by the Board of Directors (except during reasonable vacation
periods or sick leave); (ii) the charging or indictment of the Executive in
connection with a felony or willful misfeasance or nonfeasance; (iii) the
association, directly or indirectly, of the Executive, for his profit or
financial benefit, with any person, firm, partnership, association, entity or
corporation that competes, in any material way, with the Company; (iv) the
disclosing or using of any material "Confidential Information", "Trade
Secrets"  or “Material, Non-Public Information” (as those terms are defined in
Section 9) of the Company at any time by the Executive, except as required in
connection with his duties to the Company, (v) the breach by the Executive of
his fiduciary duty or duty of trust to the Company, including the commission by
the Executive of an act of fraud or embezzlement against the Company, (vi)
trading, directly or indirectly, in the Company’s securities while in possession
of material, non-public information (vii) any other material breach by the
Executive of any of the terms or provisions of the Agreement or any other
agreement between the Company and the Executive, which other material breach is
not cured within thirty (30) business days of notice by the Company; or (vii)
any other action by the Executive, which, in the good faith and reasonable
determination of all of the members of the Company's Board of Directors, has the
effect of materially injuring the reputation or business of the Company.  If the
Executive is terminated for Cause, the Executive shall have no further rights or
entitlements under the Agreement, the Company shall have no further obligations
to the Executive, and the Agreement shall be null and void, provided, however,
that the Executive shall be entitled to be receive all unpaid, earned salary,
wages and benefits, including accrued vacation pay and reimbursement for
reasonable business expenses incurred prior to the date of termination, to the
date of termination.  It shall be the Company's burden to show that good "Cause"
existed for termination under the Section by clear and convincing evidence, and
any failure by the Company to carry the burden shall convert the termination
into a termination without "Cause."  Any termination which occurs within one
year of a change in control shall be presumed to be a termination without Cause.
 
4. Compensation.
 
4.1 Base Salary.  The Company shall pay the Executive an annual salary for his
services under the Agreement shall be $200,000 for calendar year 2009.  Such
salary shall be payable semi-monthly, subject to applicable withholding and
other taxes.  For calendar year 2010 and beyond, the Executive’s salary shall be
annually reviewed by the Compensation Committee or the Board of Directors for
possible increase.
 
4.2 Bonus and Other Compensation.  Executive shall be entitled to participate on
the same terms as other officers in any applicable bonus, stock option,
restricted stock, pension or profit sharing plan, or any other type of plan
adopted by the Company for the benefit of its officers, directors and employees.
 
5. Grant of Stock Options:  The Company will alter stock options previously
granted to Executive to purchase Company’s common stock at a price per share
equal to the closing price of the Company’s stock on the date the Company’s
Board of Directors approves this Agreement in the amounts and with vesting from
Executive’s initial date of employment (September 15, 2008) as follows:  (i)
110,000 stock options vest at 12 months, (ii) 110,000 stock options vest at 18
months, and (iii) 110,000 vest at 24 months.  In addition, the Company will
grant Executive 670,000 additional stock options to purchase the Company’s
common stock at a price per share equal to the closing price of the Company’s
stock on the date the Company’s Board of Directors approves this Agreement,
one-quarter of which shall vest on 30 months, 36 months, 42 months and 48 months
from the date of Executive’s initial date of employment (September 15, 2008)
respectively.  The Company shall provide in its stock option plan and/or stock
option agreements with Executive that all of Executive’s stock options shall
vest upon a “Change in Control” of the ownership or composition of the Board of
Directors.
 
6. Place of Employment:  The Executive's regular place of work shall be 2701
Cambridge Ct., Auburn Hills, MI 48326, or such other place in the Detroit
metropolitan area that it may designate from time to time.  However, if the
Company desires to move its office out of such area, or any other area it
thereafter designates, the Company shall provide Executive with no less than one
(1) year’s time to complete his relocation.  The Company shall pay the
Executive's reasonable moving expenses.
 
7. Executive Benefits.
 
7.1 Holidays.  The Executive shall be entitled to seven (7) paid holidays
annually.  The Company will notify the Executive as much in advance as practical
with respect to the holiday schedule to be observed by the Company.
 
7.2 Vacations.  During the term of the Agreement, the Executive shall be
entitled to three (3) weeks of paid vacation annually.  The Executive agrees not
to utilize vacation and/or compensatory time at a time when to do so could
adversely affect the Company's business.
 
7.3 Personal Insurance Benefits.  The Executive shall be entitled to participate
in all medical, dental and hospitalization, group life insurance, and any and
all other such plans as are presently and hereafter provided by the Company to
its executives.
 
8. Expenses:  During the term of the Executive's employment hereunder, the
Company, upon the submission of proper substantiation by the Executive, shall
reimburse the Executive for all reasonable expenses actually and necessarily
paid or incurred by the Executive in the course of and pursuant to the business
of the Company.  The payments will be made within fifteen (15) days after the
Executive provides the Company with an itemized statement of all charges.
 
9. Confidentiality.
 
9.1 The Executive shall not divulge, communicate, use to the detriment of the
Company or for the benefit of any other person or persons, or misuse in any way,
any "Confidential Information" pertaining to the Company or its affiliates.  Any
confidential information or data now known or hereafter acquired by the
Executive with respect to the Company or its affiliates shall be deemed a
valuable, special and unique asset of the Company that is received by the
Executive in confidence and as a fiduciary, and the Executive shall remain a
fiduciary to the Company with respect to all of such information.  For purposes
of the Agreement, the following terms when used in the Agreement have the
meanings set forth below:
 
9.1.1                      "Confidential Information" means confidential data
and confidential information relating to business of the Company or its
affiliates, including the nano-engineered, ultraviolet curable coatings and
technology owned or developed by the Company, (which does not rise to the status
of a Trade Secret under applicable law) which is or has been disclosed to the
Executive or of which the Executive became aware as a consequence of or through
his employment with the Company and which the Executive knows or has reason to
know has value to the Company or its affiliates and is not generally known to
the competitors of the Company.  Confidential Information shall not include any
data or information that (i) has been voluntarily disclosed to the general
public by the Company or its affiliates, (ii) has been independently developed
and disclosed to the general public by others, or (iii) otherwise enters the
public domain through lawful means.
 
9.1.2                      "Trade Secrets" means information of the Company or
its affiliates including, but not limited to, technical or non-technical data,
formulas, patterns, compilations, programs, financial data, financial plans,
product or service plans or lists of actual or potential customers or suppliers
which (i) derives economic value, actual or potential, from not being generally
known to, and not being readily ascertainable by proper means by, other persons
who can obtain economic value from its disclosure or use, and (ii) is the
subject of efforts that are reasonable under the circumstances to maintain its
secrecy.
 
9.1.3  “Material, Non-Public Information” means financial, business or strategic
information that may have a material effect on the Company and which has not
been previously publicly disclosed by the Company.  “Material Non-Public
Information” includes “Confidential Information” and “Trade Secrets”.
 
9.2 In addition, during the Initial Term and during the periods described in the
last sentence of this Section 9.2, the Executive (i) will receive and hold all
Confidential Information and Trade Secrets (collectively, the "Company
Information") in trust and in strictest confidence, (ii) will take reasonable
steps to protect the Company Information from disclosure and will in no event
knowingly or wrongfully take any action causing, or fail to take any action
reasonably necessary to prevent, any Company Information to lose its character
as Company Information, and (iii) except as required by the Executive's duties
in the course of his employment by the Company, will not, directly or
indirectly, use, disseminate or otherwise disclose any Company Information to
any third party without the prior written consent of the Company, which may be
withheld in the Company's absolute discretion.  The provisions of this Section 9
shall survive the termination of the Executive's employment for a period of two
(2) years with respect to Confidential Information, and, with respect to Trade
Secrets, for so long as any such information qualifies as a Trade Secret under
applicable law.
 
10. Restrictive Covenants.
 
10.1 Non-competition.  The Executive agrees that, at all times during the term
of the Agreement, any subsequent one-year extension term and for a period of one
(1) year after termination of his employment under the Agreement, howsoever
brought about, he will not, directly or indirectly, (whether as owner,
principal, agent, shareholder, employee, partner, lender, venture with or
consultant to any person, firm, partnership, corporation, limited liability
company or other entity), whether or not compensation is received:  (i) engage
or participate in the development, design and production of nano-engineered,
ultraviolet curable coatings which compete with the products of the Company; or
(ii) engage or participate in any activity for any business or entity which is
or plans to engage in the marketing and sale of any products or services which
are under active development or are marketed or sold by the Company, or other
business in which the Company is engaged, during the term of the Agreement
anywhere in the United States.  In the event that the provisions of the Section
10 ever be deemed to exceed the time, geographic or occupational limitations
permitted by the applicable laws, then such provisions shall be reformed to the
maximum time, geographic or occupational limitations by the applicable laws.
 
10.2 Non-solicitation of Clients.  The Executive agrees that, during the term of
the Agreement, any subsequent one-year extension term, and for a period of one
(1) year after termination of his employment under the Agreement, howsoever
brought about, he will not directly or indirectly, for himself or for any other
person, firm, corporation partnership, association or other entity:  (i) induce
any person who is an actual client or a known targeted prospective client of the
Company to patronize any competing firm; (ii) canvass, solicit or accept any
business relationship from any person who is an actual client or a known
targeted prospective client of the Company; (iii) directly or indirectly request
or advise any person who is an actual client or a known targeted prospective
client of the Company to withdraw, curtail or cancel such business with the
Company; or (iv) directly or indirectly disclose to any other person, firm or
corporation the names or addresses of any of the actual clients or known
targeted prospective clients of the Company.
 
10.3 Non-solicitation of Employees.  The Executive agrees that, during the term
of the Agreement, any subsequent one-year extension term, and for a period of
two (2) years after termination of his employment under the Agreement, howsoever
brought about, he will not, directly or indirectly, for himself or for any other
person, firm, corporation, partnership, association or other entity, attempt to
employ or enter into any contractual arrangement with any person known by the
Executive to be an employee or former employee of the Company, unless such
employee or former employee has not been employed by the Company for a period in
excess of six months.
 
10.4 Books and Records.  All books, records, reports, writings, notes,
notebooks, computer programs, sketches, drawings, blueprints, prototypes,
formulas, photographs, negatives, models, equipment, chemicals, reproductions,
proposals, flow sheets, supply contracts, customer lists and other documents
and/or things relating in any manner to the business of the Company (including
but not limited to any of the same embodying or relating to any Confidential
Information or Trade Secrets), whether prepared by the Executive or otherwise
coming into the Executive's possession, shall be the exclusive property of the
Company and shall not be copied, duplicated, replicated, transformed, modified
or removed from the premises of the Company except pursuant to the business of
the Company and shall be returned immediately to the Company on termination of
the Executive's employment hereunder or on the Company's request at any time.
 
10.5 No Conflict.  The Executive represents to the Company that his execution
and performance of the Agreement does not violate the provisions of any
employment, non-competition, confidentiality or other material agreement to
which he is a party or by which he is bound.  The Executive also agrees to
indemnify and hold harmless the Company from any and all damages and other
obligations or liabilities incurred by the Company in connection with any breach
of the foregoing representation.
 
11. Remedies for Breach of Agreement:  In the event of the breach or threatened
breach of any provision of the Agreement by either party, the other party shall
be entitled to injunctive relief, both preliminary and final, enjoining and
restraining such breach or threatened breach.  Such remedies shall be in
addition to all other remedies available at law or in equity, including the
Company's right to recover from the Executive any and all damages that may be
sustained as a result of Executive's breach of the Agreement.
 
12. Intellectual Property.
 
12.1 Inventions.  Executive hereby assigns and agrees to assign to Company, its
subsidiaries, successors and assigns, all intellectual property rights, in all
countries of the world, in and to any invention, patent, trademark, copyright,
trade secret, confidential information and technology developed, authored,
conceived, or reduced to practice solely by the Executive or jointed with others
during the term of the Agreement, which is related to Company's present or
prospective business interests.  The Executive will, without charge to Company,
but at its expense, sign all papers, take all rightful oaths, and do all acts
which may be necessary, desirable, or convenient for securing and maintaining
intellectual property rights in any and all countries and for vesting title
thereto with Company, his successors, assigns, and legal representatives or
nominees.
 
12.2 Prior Inventions.  Executive shall disclose to Company in writing any of
his inventions, discoveries and technology that occurred prior to the execution
of the Agreement but during his employment with the Company, which inventions,
discoveries and technology Executive also hereby assigns to the Company.  The
disclosure shall contain sufficient detail to permit Company to evaluate and
quantify the scope of Executive's work prior to the date of this Agreement.
 
13. Miscellaneous.
 
13.1 Severability.  If any of the provisions of the Agreement shall be invalid
or unenforceable, such invalidity shall not invalidate or render unenforceable
the entire Agreement, but rather the entire Agreement shall be construed as if
not containing the particular invalid or unenforceable provisions, and the
rights and obligations the Company and the Executive shall be construed and
enforced accordingly.
 
13.2 Notices.  All communications and notices required by or relating to the
Agreement shall be deemed to have been duly given upon receipt in writing by the
addressee addressed as indicated below:
 
Ecology Coatings,
Inc.                                                                Robert G.
Crockett
Attn:
Chairman                                                                Ecology
Coatings, Inc.
2701 Cambridge Ct., Suite
100                                                                2701
Cambridge Ct., Suite 100
Auburn Hills, MI
48326                                                                Auburn
Hills, MI 48326


 
The address to which notices or communications may be given by either party may
be changed by written notice given by such party to the other pursuant to the
Article.  The mailing or transmittance of any notice shall be deemed complete
upon the mailing or transmission of the notice to the address stated above or
any subsequent amended address.
 
13.3 Law.  The Agreement shall be governed by and construed in accordance with
the laws of the State of Michigan in all respects, including matters of
construction, validity, and performance.  The parties irrevocably agree that,
all actions of proceedings in any way, manner or respect arising out of or from
or related to the Agreement shall be litigated only in courts located  in the
State of Michigan and hereby consent and submit to the jurisdiction of any
local, State, or Federal court located in the State of Michigan.
 
13.4 Non-Waiver.  No course of dealing or failure of either party to strictly
enforce any term, right or condition of the Agreement shall be construed as a
waiver of such terms, right or condition.
 
13.5 Entire Agreement.  The Agreement constitutes the entire Agreement between
the parties and may not be modified or amended other than by a written
instrument executed by both parties.  All agreements, oral or written, entered
into by or on behalf of the parties prior to the Agreement are revoked and
superseded hereby.  No representations, warranties, inducements or oral
agreements have been made by any of the parties except as expressly set forth
herein.
 
13.6 Assignment.  Any assignment of the Agreement by either party must be
approved in writing by the other party and the assignee must agree in writing to
be bound by the terms of the Agreement.
 
IN WITNESS WHEREOF, the foregoing Agreement has been executed by the parties
hereto to be effective as of the day and year first above written.
 
 


 
 


 
 


 
 
Ecology Coatings,
Inc.                                                                                                           Executive
 


/s/ JB Smith                                                      /s/ Robert G.
Crockett
JB
Smith                                                                                                     Robert
G. Crockett


Its: Board Member

 
 

--------------------------------------------------------------------------------

 
